         Case 2:19-cv-04994-DWL Document 1 Filed 08/20/19 Page 1 of 7



 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
 5   Attorneys for Plaintiff State Auto Property
     and Casualty Insurance Company
 6
 7                           UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF ARIZONA
 9   State Auto Property and Casualty Insurance         NO.
     Company, a foreign corporation,
10                                                      DECLARATORY JUDGMENT
                                           Plaintiff,   COMPLAINT
11
                  v.
12
     Popson Construction, Inc., an Arizona
13   corporation; Joshua Wilson, individually and,
     dba Paneless Window Cleaning and Floor
14   Care,
15                                      Defendants.
16
17                Plaintiff, State Auto Property and Casualty Insurance Company (“State
18   Auto”), a foreign corporation, pursuant to Rule 57 of the Federal Rules of Civil
19   Procedure, for its Complaint for Declaratory Judgment, alleges as follows:
20                               JURISDICTION AND VENUE
21                1.     Plaintiff is a non-governmental corporation, organized under the laws
22   of the State of Ohio, and is a foreign insurer authorized to do business, and is doing
23   business, in the State of Arizona, County of Maricopa.
24                2.     Defendant Popson Construction, Inc. (“Popson”) is an Arizona
25   corporation and at all times is and was duly licensed and authorized to do business in the
26   State of Arizona, County of Maricopa with its principal place of business in Scottsdale,
27   Arizona.
28
     7791689.1
         Case 2:19-cv-04994-DWL Document 1 Filed 08/20/19 Page 2 of 7



 1                 3.     Defendant Joshua Wilson, dba Paneless Window Cleaning and Floor
 2   Care (“Paneless”) is an individual holding a tradename to do business as a cleaning
 3   service holding itself out as licensed and authorized to do business in the State of Arizona,
 4   County of Maricopa with its principal place of business in Phoenix, Arizona.
 5                 4.     Defendants are parties to litigation set forth in a Complaint (CV2019-
 6   051833) filed in Maricopa County Superior Court (“the underlying Complaint.)
 7                 5.     Plaintiff brings this action pursuant to 28 USC § 2201 et seq. and
 8   Arizona's Uniform Declaratory Judgment Act, A.R.S. § 12–1831 et seq. and pursuant to
 9   Rule 57, Federal Rules of Civil Procedure.
10                 6.     Jurisdiction and venue are proper in United States District Court for
11   the District of Arizona, pursuant to 28 U.S.C. §1332 as the parties are diverse and the
12   amount in controversy exceeds the jurisdictional limit of this court.
13                 7.     The amount in controversy exceeds the minimal jurisdictional
14   requirements in this Honorable Court as Defendant Popson has pled damages in the
15   underlying Complaint in the amount of $93,928 plus interest, costs and attorneys’ fees.
16                 8.     The parties are diverse in that Plaintiff is a foreign corporation (Ohio)
17   with its principal place of business in Columbus, Ohio, and Defendants are citizens of the
18   State of Arizona.
19                                 GENERAL ALLEGATIONS
20
                   9.     Plaintiff issued a Business Owner's insurance policy to its Named
21
     Insured, Paneless Window Cleaning (Policy No. BOP 2731028 05) with effective dates of
22
     02/24/2018 to 02/24/2019. The “Business Description” on the policy is delineated as
23
     “Window Cleaning.”
24
                   10.    The aforementioned policy contains certain limitations, conditions,
25
     definitions, exclusions and endorsements.        Specifically, the policy states, part, the
26
     following:
27
28
     7791689.1                                    2
         Case 2:19-cv-04994-DWL Document 1 Filed 08/20/19 Page 3 of 7



 1                COMMERCIAL GENERAL LIABILITY COVERAGE
                  FORM
 2
                                               ...
 3
                  SECTION I - COVERAGES
 4
                  COVERAGE A . BODILY INJURY AND PROPERTY
 5                DAMAGE LIABILITY
 6                1.    Insuring Agreement
 7                      a.     We will pay those sums that the insured
                               becomes legally obligated to pay as damages
 8                             because of bodily injury" or "property damage"
                               to which this insurance applies.
 9
                                                      ...
10
                        b.     This insurance applies to “bodily injury” and
11                             “property damage” only if:
12                             (1)    The "bodily injury" or "property damage"
                                      is caused by an "occurrence" that takes
13                                    place in the "coverage territory";
14                                             ...
15
16                COVERAGE A. BODILY INJURY AND PROPERTY
                  DAMAGE LIABILITY
17
                                               ...
18
                  2. Exclusions
19
                  This insurance does not apply to:
20
                                               ...
21
                        j.     Damage To Property
22
                               "Property damage" to:
23
                                               ...
24
                               (4)    Personal property in the care, custody or
25                                    control of the insured;
26                                             ...
27                      k.     Damage To Your Product
28                      "Property damage" to "your product" arising out of it or
     7791689.1                                  3
         Case 2:19-cv-04994-DWL Document 1 Filed 08/20/19 Page 4 of 7



 1                     any part of it.
 2                     l.     Damage To Your Work
 3                     "Property damage" to "your work" arising out of it or
                       any part of it and included in the "products-completed
 4                     operations hazard".
 5                     This exclusion does not apply if the damaged work or
                       the work out of which the damage arises was performed
 6                     on your behalf by a subcontractor.
 7                     m.     Damage To Impaired Property Or Property
                              Not Physically Injured
 8
                       "Property damage" to "impaired property" or property
 9                     that has not been physically injured, arising out of:
10                            (1)        A defect, deficiency, inadequacy or
                                         dangerous condition in "your product" or
11                                       "your work"; or
12                            (2)        A delay or failure by you or anyone
                                         acting on your behalf to perform a
13                                       contract or agreement in accordance with
                                         its terms.
14
                       This exclusion does not apply to the loss of use of other
15                     property arising out of sudden and accidental physical
                       injury to "your product" or "your work" after it has
16                     been put to its intended use.
17                                               ...
18
19                SECTION V – DEFINITIONS
20                                               ...
21                8.   Impaired property" means tangible property, other
                       than "your product" or "your work", that cannot be used
22                     or is less useful because:
23                     a.     It incorporates "your product" or "your work"
                              that is known or thought to be defective,
24                            deficient, inadequate or dangerous; or b. You
                              have failed to fulfill the terms of a contract or
25                            agreement; if such property can be restored to
                              use by the repair, replacement, adjustment or
26                            removal of "your product" or "your work" or
                              your fulfilling the terms of the contract or
27                            agreement.
28                                               ...
     7791689.1                                    4
         Case 2:19-cv-04994-DWL Document 1 Filed 08/20/19 Page 5 of 7



 1                13.   "Occurrence" means an accident, including continuous
                        or repeated exposure to substantially the same general
 2                      harmful conditions.
 3                                              ...
 4                21.   "Your product":
 5                      a.    Means:
 6                            (1)      Any goods or products, other than real
                                       property, manufactured, sold, handled,
 7                                     distributed or disposed of by:
 8                                     (a)   You;
 9                                     (b)   Others trading under your name;
                                             or
10
                                       (c)   A person or organization whose
11                                           business or assets you have
                                             acquired; and
12
                              (2)      Containers (other than vehicles),
13                                     materials, parts or equipment furnished in
                                       connection with such goods or products.
14
                        b.    Includes:
15
                              (1)      Warranties or representations made at any
16                                     time with respect to the fitness, quality,
                                       durability, performance or use of "your
17                                     product"; and
18                            (2)      The providing of or failure to provide
                                       warnings or instructions.
19
                        c.    Does not include vending machines or other
20                            property rented to or located for the use of others
                              but not sold
21
                                                ...
22
                  22.   "Your work":
23
                        a.    Means:
24
                              (1)      Work or operations performed by you or
25                                     on your behalf; and
26                            (2)      Materials, parts or equipment furnished in
                                       connection with such work or operations.
27
                        b.    Includes:
28
     7791689.1                                   5
         Case 2:19-cv-04994-DWL Document 1 Filed 08/20/19 Page 6 of 7



 1                                (1)     Warranties or representations made at any
                                          time with respect to the fitness, quality,
 2                                        durability, performance or use of "your
                                          work"; and
 3
 4                                (2)     The providing of or failure to provide
                                          warnings or instructions.
 5
 6
 7                                           COUNT ONE

 8                                      DECLARATORY RELIEF
                   11.    Plaintiff reasserts paragraphs 1 through 10 of its Complaint as if fully
 9
     set forth herein.
10
                   12.    Based upon the allegations set forth in the underlying litigation (CV
11
     2019-051833), as well as the limitations, conditions, definitions, exclusions and
12
     endorsements of the aforementioned policies State Auto issued to Paneless, Plaintiff
13
     asserts there is no coverage (duty to defend or indemnify) for Paneless for the allegations
14
     and claims asserted by Popson in the underlying litigation.
15
                   13.    An actual, real and/or substantial controversy exists between Plaintiff
16
     and Defendants concerning the insurance coverage provided by the policy of insurance.
17
                   14.    Plaintiff has no equal, plain, speedy and/or adequate remedy other
18
     than to seek declaratory relief.
19
                   15.    Plaintiff seeks a judicial determination that the policy does not
20
     provide insurance coverage (duty to defend or indemnify) for any claims, allegations, suits
21
     or demands made on behalf of Popson versus Paneless as set forth in CV2019-051833 for
22
     the following, but not exclusive reasons.
23
                          a.      The allegations in the Complaint do not constitute a covered
24
     “occurrence” as defined by the policy, and necessary to trigger coverage.
25
                          b.      The     allegations   in   the   Complaint       constitute   faulty
26
     workmanship which, standing alone, does not constitute a covered “occurrence” as
27
     defined by the policy, and necessary to trigger insurance coverage.
28
     7791689.1                                      6
         Case 2:19-cv-04994-DWL Document 1 Filed 08/20/19 Page 7 of 7



 1                        c.      The allegations in the Complaint are precluded from coverage
 2   pursuant to exclusions j(4), k and l.
 3                 Wherefore, Plaintiff prays for the following relief:
 4                 1.     This Court enter a declaratory judgment determining that no coverage
 5   exists under the policy (duty to defend or indemnify) for the allegations against Paneless
 6   as set forth in CV2019-051833 pending in Maricopa County Superior Court.
 7                 2.     For an award of attorneys' fees and cost to Plaintiff pursuant to
 8   A.R.S. §§ 12–341 and 12–341.01
 9                 3.     For such further relief as the Court deems just and proper.
10                 DATED this 20th day of August 2019.
11                                              JONES, SKELTON & HOCHULI, P.L.C.
12
13                                              By /s/ Jefferson T. Collins
                                                   Jefferson T. Collins
14                                                 40 North Central Avenue, Suite 2700
                                                   Phoenix, Arizona 85004
15                                                 Attorneys for Plaintiff State Auto Property
                                                   and Casualty Insurance Company
16
17                                CERTIFICATE OF SERVICE
18                 I hereby certify that on this 20th day of August 2019, I caused the
19   foregoing document to be filed electronically with the Clerk of Court through the
20   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
21   system.
22
     /s/ Kathy Kleinschmidt
23
24
25
26
27
28
     7791689.1                                    7
